Order entered February 17, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00856-CV

                   IN THE INTEREST OF C.S.B AND R.D.B, CHILDREN

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-11-15158

                                             ORDER
       We GRANT the February 13, 2015 second motion of Micaela Ynostrosa, Certified

Shorthand Reporter, for an extension of time to file the reporter’s record. The reporter’s record

shall be filed by MARCH 18, 2015.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Micaela Ynostrosa, Joie Rivera, Official Court Reporter for the 255th Judicial

District Court, and all counsel of record.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE